Citation Nr: 0601669	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent under the provisions of 38 C.F.R. §§ 4.97, 4.124a, 
Diagnostic Codes 6513, 8100 for the veteran's chronic 
sinusitis with headaches for the period prior to June 27, 
2003, to include the issue of a separate compensable 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

2.  Entitlement to an increased disability evaluation for the 
veteran's nasal injury residuals with a nasal deformity and a 
deviated septum, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from February 1953 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Chicago, Illinois, Regional Office (RO) which established 
service connection for both chronic headaches and chronic 
sinusitis; assigned separate noncompensable evaluations for 
those disabilities; and effectuated the awards as of 
September 2, 1999.  In August 2000, the RO recharacterized 
the veteran's chronic headaches and chronic sinusitis as 
chronic sinusitis with headaches; assigned a 10 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6513 (2000); and effectuated 
the award as of September 2, 1999.  In July 2001, the Board 
denied an effective date prior to September 2, 1999, for the 
award of a 10 percent evaluation for the veteran's chronic 
sinusitis with headaches and remanded the issue of an 
evaluation in excess of 10 percent for the veteran's chronic 
sinusitis with headaches to the RO for additional action.  

In January 2003, the RO denied an increased evaluation for 
the veteran's nasal injury residuals with post-traumatic 
deformity and a deviated septum.  In February 2003, the 
veteran submitted a notice of disagreement with the denial of 
an increased evaluation for his nasal injury residuals.  

In March 2003, the Board determined that additional 
development of the record was necessary.  In January 2004, 
the Board remanded the veteran's appeal to the RO for 
additional action.  

In May 2004, the RO granted a 30 percent evaluation for the 
veteran's chronic sinusitis with headaches under the 
provisions of 38 C.F.R. §§ 4.97, 4.124a, Diagnostic Codes 
6513, 8100 (2003), effective June 27, 2003.  In September 
2004, the Board remanded the issues of the veteran's 
entitlement to an evaluation in excess of 10 percent for his 
chronic sinusitis with headaches for the period prior to June 
27, 2003, and an evaluation in excess of 30 percent for that 
disability for the period on and after June 27, 2003 to the 
RO for additional action.  In a January 2005 written 
statement, the veteran explicitly indicated that he was 
satisfied with the 30 percent evaluation for his chronic 
sinusitis with headaches.  

The Board construes the veteran's January 2005 written 
statement as an explicit withdraw of his appeal from the 
denial of an evaluation in excess of 30 percent for his 
chronic sinusitis with headaches.  Therefore, the issue is 
not on appeal and will not be addressed below

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In October 2001, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
chronic left hip disorder.  It appears that the RO has not 
had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2005).  


REMAND

The veteran has submitted a timely notice of disagreement 
with the denial of an increased evaluation for his nasal 
injury residuals with nasal deformity and a deviated septum.  
The RO has not issued a SOC or a supplement statement of the 
case (SSOC) to the veteran and his accredited representative 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The Board finds that the issue of an increased evaluation for 
the veteran's nasal injury residuals to be inextricably 
intertwined with the certified issue of an evaluation in 
excess of 10 percent under the provisions of 38 C.F.R. 
§ 4.97, 4.124a Diagnostic Codes 6513, 8100 for the veteran's 
chronic sinusitis with headaches for the period prior to June 
27, 2003, to include the issue of a separate compensable 
evaluation under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, given that the disabilities affect 
essentially the same body segment.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of an increased evaluation for 
the veteran's nasal injury residuals with 
nasal deformity and a deviated septum.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC. 

2.  Then readjudicate the veteran's 
entitlement to a disability evaluation in 
excess of 10 percent under the provisions 
of 38 C.F.R. §§ 4.97, 4.124a, Diagnostic 
Codes 6513, 8100 for the veteran's 
chronic sinusitis with headaches for the 
period prior to June 27, 2003, to include 
the issue of a separate compensable 
evaluation under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100 
with express consideration of the 
provisions of 38 C.F.R. § 4.14 (2005) and 
the Court's holding in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

